DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 2-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a multi-sensor imaging system for measuring a pulsatile blood perfusion map, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a generic apparatus or device  for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations:
[A1] …measuring a blood perfusion map, comprising: … generate a reference blood volume waveform at a reference site of a patient’s body; [B1]…generate a second blood volume waveform at any site of the patient’s body; [C1] …configured to generate the pulsatile blood perfusion map by analyzing the reference blood volume waveform and the second blood volume waveform and to use the reference blood volume waveform obtained from the one or more high accuracy blood flow sensors to improve the accuracy of the second blood volume waveform obtained from the one or more low accuracy blood flow spatial sensors. These elements [A1]-[C1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] A multi-sensor imaging system; [B2] one or more high accuracy blood flow sensors; [C2] one or more low accuracy blood flow spatial sensors; [D2] a controller.
These elements [A2]-[D2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[D2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[D2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 3-13 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 3 recites wherein the one or more high accuracy blood flow sensors are one or more selected from a group consisting of pulse oximeter, electrocardiograph, arterial catheters, and camera-based photo-plethysmography device.
Claim 4 recites wherein the one or more high accuracy blood flow sensors and the one or more low accuracy blood flow sensors are referring to same or different fields of view of a same physical camera device.
Claim 7 recites wherein the one or more low accuracy blood flow spatial sensors are physical devices that include at least a structure that generates electrical signals when exposed to light.
Claim 9 recites wherein the physical devices…are cameras and wherein the cameras are equipped with optical filters.
Claim 10 recites wherein one or more of the high accuracy blood flow sensors and the one or more low accuracy blood flow spatial sensors are cameras, and wherein at least one camera is equipped with an optical filter.
Claim 11 recites wherein the at least one camera is an IR camera.
Claim 12 recites wherein a light source…optical filter equipped on the at least one camera.
Claim 13 recites wherein the controller is a hardware device.
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements of claims 3, 4, 7, and 9-13 are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 14 is directed to a method for measuring pulsatile blood perfusion maps, which is a method for performing a computational algorithm, mental process, or abstract idea. Claim 14 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 14 is as follows:
Step 1: Claim 14 is drawn to a method for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 14 recites an abstract idea. In particular, claim 14 recites the following limitations:
[A1 A method for measuring a blood perfusion map, comprising: obtaining a reference blood volume waveform ….at a reference site of a patient’s body; [B1] simultaneously obtaining a second blood volume waveform of any region of interest of the patient’s body…; [C1] estimating an amplitude of the second blood volume waveform using the reference blood volume waveform; [D1] and generating a spatial map of the amplitude of the blood volume waveform, wherein the spatial map of the amplitude is proportional to a pulsatile perfusion map, wherein the method further comprises using the reference blood volume waveform obtained from the one or more high accuracy blood flow sensors to improve the accuracy of the second blood volume waveform obtained from the one or more low accuracy blood flow spatial sensors. These elements [A1]-[D1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] one or more high accuracy blood flow sensors; [B2] one or more low accuracy blood flow spatial sensors.
These elements [A2]-[B2] of claim 14 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 15-20 depend from claim 14, and recite the same abstract idea as claim 14. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 15 recites wherein the one or more high accuracy blood flow sensor is one or more selected from a group consisting of pulse oximeter, electrocardiograph, arterial catheters, and camera-based photo-plethysmography device..
Claim 16 recites wherein one or more of the high accuracy blood flow sensors and the one or more low accuracy blood flow spatial sensors are cameras, and wherein at least one camera is equipped with an optical filter.
Claim 18 recites wherein when the one or more high accuracy blood flow sensors are pulse oximeters and the one or more low accuracy blood flow spatial sensors comprise a video camera.
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements of claims 15, 16, and 18 are either related to insignificant, extra-solution activity in the form of mere data gathering, merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-7, and 9-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaestle (U.S. Pub. No. 2017/0319114) (previously cited).
Regarding claim 1, Kaestle discloses:
A multi-sensor imaging system for measuring a pulsatile blood perfusion map (abstract, paragraphs 0011-0020 and 0024-0025 disclose wherein the system uses multiple sensors including a camera for imaging or creating a blood perfusion index), comprising: one or more high accuracy blood flow sensors that generate a reference blood volume waveform at a reference site of a patient (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements at a vascular tissue site of the patient using at least one normal pulse oximetry channel and probe (high accuracy blood flow sensor) to be used as a calibration factor which is used to adjust or offset the individual detecting camera readings (low accuracy blood flow sensors) ; one or more low accuracy blood flow spatial sensors that generate a second blood volume waveform at any site of the patient’s body (figures 1 and 2 and paragraphs 0060 disclose wherein the light emitting and detecting camera units for determining pulse and blood oxygen saturation of the subject (low accuracy blood flow sensors) are directed at any site of the patient’s skin tissue); and a controller connected to the one or more high accuracy blood flow sensor and the one or more low accuracy blood flow spatial sensors by at least one operable connection (figure 9, paragraphs 0043, 0056, 0077, 0120, and 0122 disclose wherein the measurement and recording steps are controlled by a processing unit 3 and a control unit 16), wherein the controller is configured to generate the pulsatile blood perfusion map by analyzing the reference blood volume waveform and the second blood volume waveform and to use the reference blood volume waveform obtained from the one or more high accuracy blood flow sensors to improve the accuracy of the second blood volume waveform obtained from the one or more low accuracy blood flow spatial sensors (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements using at least one normal pulse oximetry channel and probe (high accuracy blood flow sensor) to be used as a calibration factor which is used to adjust or offset the individual detecting camera readings (low accuracy blood flow sensors) in order “to improve the accuracy of the vital parameter determination”).
Regarding claim 3, Kaestle discloses the system of claim 1 and Kaestle further discloses:
wherein the one or more high accuracy blood flow sensors are one or more selected from a group consisting of pulse oximeter  (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements at a vascular tissue site of the patient using at least one normal pulse oximetry channel and probe), electrocardiograph, arterial catheters, and camera-based photo-plethysmography device.
Regarding claim 5, Kaestle discloses the system of claim 1 and Kaestle further discloses:
wherein the one or more low accuracy blood flow spatial sensors measure blood flow over reference and/or imaging sites of a body of the patient (figures 1 and 2 and paragraphs 0060 disclose wherein the light emitting and detecting camera units for determining pulse and blood oxygen saturation of the subject (low accuracy blood flow sensors) are directed at any site of the patient’s skin tissue).
Regarding claim 6, Kaestle discloses the system of claim 5 and Kaestle further discloses:
	wherein the imaging sites are internal or external sites of the body of the patient (figures 1 and 2 and paragraphs 0060 disclose wherein the light emitting and detecting camera units for determining pulse and blood oxygen saturation of the subject (low accuracy blood flow sensors) are directed at any site of the patient’s skin tissue).
Regarding claim 7, Kaestle discloses the system of claim 5 and Kaestle further discloses:
wherein the one or more low accuracy blood flow sensors are physical devices that include at least a structure that generates electrical signals when exposed to light (paragraphs 0024, 0028, and 0122 disclose wherein the detection device is an image sensor or camera and thus generates electrical signal which is used for generating PPG signals when exposed to light).
Regarding claim 9, Kaestle discloses the system of claim 7 and Kaestle further discloses:
wherein the physical devices that include at least a structure that generates electrical signals when exposed to light are cameras and wherein the cameras are equipped with optical filters (paragraphs 0024, 0028, and 0122 disclose wherein the detection device is an image sensor or camera and thus generates electrical signal which is used for generating PPG signals when exposed to light and paragraphs 0028 and 0061 disclose wherein the camera or sensor system uses optical filters).
Regarding claim 10, Kaestle discloses the system of claim 1 and Kaestle further discloses:
wherein one or more of the high accuracy blood flow sensors and the one or more low accuracy blood flow spatial sensors are cameras, and wherein at least one camera is equipped with an optical filter. (paragraphs 0024, 0028, and 0122 disclose wherein the detection device is an image sensor or camera and thus generates electrical signal which is used for generating PPG signals when exposed to light and paragraphs 0028 and 0061 disclose wherein the camera or sensor system uses optical filters).
Regarding claim 11, Kaestle discloses the system of claim 10 and Kaestle further discloses:
wherein the at least one camera is an IR camera (p paragraphs 0028 and 0060-0061 disclose wherein the camera or sensor system emits and measures infrared light).
Regarding claim 12, Kaestle discloses the system of claim 10 and Kaestle further discloses:
wherein a light source is configured to illuminate a subject in a wavelength range corresponding to a transmitted wavelength range of the optical filter equipped on the at least one camera (paragraphs 0028, 0043, 0060-0064 disclose wherein light is directed towards the subject at a particular wavelength for transmission and wherein the detection device comprises optical filters and wherein the emitted wavelength ranges are selected such that the light source wavelength ranges are configured to correspond to the wavelength range of the cameras optical filter).
Regarding claim 13, Kaestle discloses the system of claim 1 and Kaestle further discloses:
wherein the controller is a hardware device which generates the pulsatile blood perfusion map based on a local blood flow measurement, images of one or more reference sites on the body of the patient, and images of one or more imaging sites on the body of the patient (abstract, paragraphs 0011-0020 and 0024-0025 disclose wherein the system uses multiple sensors including a camera for imaging or creating a blood perfusion index based on blood pulse characteristics and figures 1 and 2 and paragraphs 0060 disclose wherein the light emitting and detecting camera units for determining pulse and blood oxygen saturation of the subject (low accuracy blood flow sensors) are directed and measured from sites of the patient’s skin tissue).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8, and 14-18 are under 35 U.S.C. 103 as being unpatentable over Kaestle in view of Kirenko (U.S. Pub. No. 2015/0223700) (previously cited).
Regarding claim 4, Kaestle discloses the system of claim 1, yet Kaestle does not disclose:
wherein the one or more high accuracy blood flow sensors and the one or more low accuracy blood flow sensors are referring to same or different fields of view of a same physical camera device.
However, in the same field of image-based blood measurement systems, Kirenko discloses:
wherein the one or more high accuracy blood flow sensors and the one or more low accuracy blood flow sensors are referring to same or different fields of view of a same physical camera device (paragraph 0027 discloses wherein a reflective (low accuracy blood flow sensor) and transmissive (high accuracy blood flow sensor) PPG can come from the same or different regions of interest from the camera device).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaestle to incorporate wherein the one or more high accuracy blood flow sensors and the one or more low accuracy blood flow sensors are referring to same or different fields of view of a same physical camera device, as taught by Kirenko, by incorporating an additional transmissive or high accuracy PPG device at same or different fields of view as the camera unit of Kaestle in order to customize the measurement precision and focus areas of the device. 
Regarding claim 8, Kaestle discloses the system of claim 7, yet Kaestle does not disclose:
wherein the one or more low accuracy blood flow spatial sensors generate images over a same period of time that the one or more high accuracy blood flow sensor measures a local blood flow at a reference site.
However, in the same field of image-based blood measurement systems, Kirenko discloses:
wherein the one or more low accuracy blood flow spatial sensors generate images over a same period of time that the one or more high accuracy blood flow sensor measures a local blood flow at a reference site (abstract and paragraphs 0015-0022 and 0026 disclose wherein the two light portions for reflection and transmission are measured simultaneously).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaestle to incorporate wherein the one or more low accuracy blood flow spatial sensors generate images over a same period of time that the one or more high accuracy blood flow sensor measures a local blood flow at a reference site, as taught by Kirenko, in order to increase the precision and accuracy of the measurement system by assuring that both measurements are taken at the same time. 
Regarding claim 14, Kaestle discloses:
A method for measuring pulsatile blood perfusion maps (abstract, paragraphs 0011-0020 and 0024-0025 disclose wherein the system uses multiple sensors including a camera for imaging or creating a blood perfusion index), comprising: obtaining a reference blood volume waveform using one or more high accuracy blood flow sensors positioned at a reference site of a patient's body (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements at a vascular tissue site of the patient using at least one normal pulse oximetry channel and probe (high accuracy blood flow sensor) to be used as a calibration factor which is used to adjust or offset the individual detecting camera readings (low accuracy blood flow sensors); obtaining a second blood volume waveform of any region of interest of the patient's body using one or more low accuracy blood flow spatial sensors (figures 1 and 2 and paragraphs 0060 disclose wherein the light emitting and detecting camera units for determining pulse and blood oxygen saturation of the subject (low accuracy blood flow sensors) are directed at any site of the patient’s skin tissue); and generating a spatial map of the amplitude of the blood volume waveform, wherein the spatial map of the amplitude is proportional to a pulsatile perfusion map, wherein the method further comprises using the reference blood volume waveform obtained from the one or more high accuracy blood flow sensors to improve the accuracy of the second blood volume waveform obtained from the one or more low accuracy blood flow spatial sensors  (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements using at least one normal pulse oximetry channel and probe (high accuracy blood flow sensor) to be used as a calibration factor which is used to adjust or offset the individual detecting camera readings (low accuracy blood flow sensors) in order “to improve the accuracy of the vital parameter determination”).
	Yet Kaestle does not disclose:
simultaneously obtaining the reference blood volume waveform and the second blood volume waveform; estimating an amplitude of the second blood volume waveform using the reference blood volume waveform.
However, in the same field of image-based blood measurement systems, Kirenko discloses:
simultaneously obtaining the reference blood volume waveform and the second blood volume waveform (paragraphs 0025-0027 discloses wherein the system uses a detector in transmissive mode to extract a (reference) PPG signal and abstract and paragraphs 0025-0027 disclose wherein the system uses a detector with camera-based measurements in reflective mode to make an additional or second measurement and abstract and paragraphs 0015-0022, and 0026 disclose wherein the two light portions for reflection and transmission are measured simultaneously at a portion of the body); estimating an amplitude of the second blood volume waveform using the reference blood volume waveform (paragraphs 0025-0027, 0056, 0058, 0062, 0066, and 0069-0072 disclose wherein the system uses or combines both the signals from the transmissive and reflective modes for deriving the desired vital sign and paragraph 0064 discloses wherein the selection of the amplitude wavelength of the second light source is dependent on the measurement and results of the first light source).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kaestle to incorporate simultaneously obtaining the reference blood volume waveform and the second blood volume waveform; estimating an amplitude of the second blood volume waveform using the reference blood volume waveform, as taught by Kirenko, in order to increase the precision and accuracy of the measurement system by assuring that both measurements are taken at the same time. 
Regarding claim 15, Kaestle in view of Kirenko discloses the method of claim 14 and Kaestle further discloses:
wherein the one or more high accuracy blood flow sensors are one or more selected from a group consisting of pulse oximeter  (paragraphs 0064-0065 and 0119 disclose wherein the system makes reference measurements at a vascular tissue site of the patient using at least one normal pulse oximetry channel and probe), electrocardiograph, arterial catheters, and camera-based photo-plethysmography device.
Regarding claim 16, Kaestle in view of Kirenko discloses the method of claim 14 and Kaestle further discloses:
wherein one or more of the high accuracy blood flow sensors and the one or more low accuracy blood flow spatial sensors are cameras, and wherein at least one camera is equipped with an optical filter. (paragraphs 0024, 0028, and 0122 disclose wherein the detection device is an image sensor or camera and thus generates electrical signal which is used for generating PPG signals when exposed to light and paragraphs 0028 and 0061 disclose wherein the camera or sensor system uses optical filters).


Regarding claim 17, Kaestle in view of Kirenko discloses the method of claim 14 and Kaestle further discloses:
wherein estimating the pulsatile blood perfusion map is performed by estimating the amplitude of the second blood volume waveform obtained from each pixel block of the camera sensor given the reference blood volume waveform recorded using the high accuracy blood flow sensor (paragraphs 0024, 0029, 0066, and 0081 disclose wherein the system determines various vital signs including pulsatility perfusion of the blood and paragraphs 0037-0038 disclose wherein the analysis for determining the vital signs is based on analysis between the two different wavelength ranges or modes of measurements and paragraph 0056 discloses wherein the capture means for acquiring the data is obtained from camera images and images are associated with image pixels having associated pixel values).
Regarding claim 18, Kaestle in view of Kirenko discloses the method of claim 14 and Kaestle further discloses:
wherein when the one or more high accuracy blood flow sensors are pulse oximeters and the one or more low accuracy blood flow spatial sensors comprise a video camera, and an amplitude of the second blood volume waveform obtained from each pixel block of the video camera sensor is estimated given the reference blood volume waveform recorded using a pulse oximeter (paragraphs 0118-0119 disclose wherein the camera based readings of the blood perfusion is calibrated based on the pulse oximetry reading).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaestle in view of Kirenko, as applied to claim 14, and further in view of DeBusschere (U.S. Pub. No. 2018/0296163) (previously cited).
Regarding claim 19, Kaestle in view of Kirenko discloses the method of claim 14. Yet Kaestle does not disclose:
further comprising removing errors from the blood perfusion map by decorrelating a pulse signal from an optical path associated with the one or more low accuracy blood flow spatial sensors
However, in the same field of blood flow measurement systems, DeBusschere discloses:
further comprising removing errors from the blood perfusion map by decorrelating a pulse signal from an optical path associated with the one or more low accuracy blood flow spatial sensors (paragraphs 0050-0051 disclose wherein the system utilizes and combines multiple different sensors and signal data to obtain measurements and paragraph 0048 discloses wherein blood perfusion measurements are obtained and paragraphs 0005, 0034, 0037, and 0075-0076 disclose wherein low quality and erroneous signals are discarded).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising removing errors from the blood perfusion map by decorrelating a pulse signal from an optical path associated with the one or more low accuracy blood flow spatial sensors, as taught by DeBusschere, in order to achieve more accurate measurements by discarding or removing inaccurate measurement data. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kaestle in view of Kirenko, as applied to claim 14, and further in view of DiMaio et al. (U.S. Pub. No. 2017/0367580) (previously cited).
Regarding claim 20, Kaestle in view of Kirenko discloses the method of claim 14. Yet Kaestle does not disclose:
removing errors from the blood perfusion map by using an optical flow algorithm which is invariant to brightness variations due to blood volume change in the region of interest.
However, in the same field of image-based blood measurement systems, DiMaio discloses:
removing errors from the blood perfusion map by using an optical flow algorithm which is invariant to brightness variations due to blood volume change in the region of interest (paragraphs 0267-0268 disclose wherein the system uses a single PPG algorithm to calculate blood flow perfusion which is used at various illuminations or intensities).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate removing errors from the blood perfusion map by using an optical flow algorithm which is invariant to brightness variations due to blood volume change in the region of interest, as taught by DiMaio, in order to simplify the evaluation by utilizing a single algorithm for a variety of situations. 
Response to Amendment
Applicant amended claims 1, 5, 7-8, 10, and 16-19 in the response filed 12/13/2021.
Response to Arguments
The Applicant’s arguments with respect to claims 1, 2-17 and 19-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  In particular, there are new grounds of prior art rejections that were necessitated by the claim amendments filed on 12/13/2021.
Additionally, the Applicant argues that “Kaestle does not disclose the use of the reference blood volume waveform obtained from the one or more high accuracy blood flow sensors to improve the accuracy of the second blood volume waveform obtained from the one or more low accuracy blood flow sensors. As such, Kaestle does not teach that which Kirenko lacks in regard to amended claims 1 and 14.” However, this argument is not persuasive as Kaestle in paragraphs 0064-0065 and 0119 teaches making a reference measurement using a normal pulse oximetry channel and probe (high accuracy blood flow sensor) which is used as a calibration factor to adjust or offset the pulse and blood oximetry measurements of the IR camera detection units (low accuracy blood flow sensors) “to improve the accuracy of the vital parameter determination”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792